DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of claim 69 removes the anticipation rejection grounds based of Suiza.
A more thorough reading of Hsu (US 2012/0292201) has resulted in withdrawal of all grounds of rejection using Hsu.  In particular, Hsu teaches (see paragraph [0023]) “during the process of stripping gold from the substrate, the range of the baume needs to be controlled from 0.5-10”.  “Baume” is a measure of the relative density of the solution.  Importantly, 10 baume is considered to be significantly below the claimed acid concentration (i.e.-the solution of Hsu includes much more than 30 wt% water).  
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive. Applicant has argued that:
Dillenberg does not teach that the water content of the electrolyte is less than or equal to 30 weight percent.
In response, a reading of Dillenberg by one of ordinary skill in the art would have understood that the “bath comprising as a main component over 80% sulfuric and/or sulfonic acid” (see abstract) in combination with the paragraph spanning cols. 3 and 4 indicating the use of “66 Beaume” sulfuric acid, show that the 80 (weight) percent value refers to the content of the acid molecule itself, and not to the aqueous solution.  A “66 Beaume” sulfuric acid solution is known as containing 93 wt% sulfuric acid and 7 wt% water.  Thus, in example I of Dillenberg, which contained 860 cc per liter of “concentrated sulfuric acid”, the resulting solution contained 60.2 cc per liter of water (0.07*860 cc) which is at 0.6 vol%, which would be well below the 30 wt% value cited by Applicant.  Concentrated methane sulfonic acid is known to be 15.4 M methane sulfonic acid (see Gijsemans et al, see first paragraph of “Dissolution of LAP 
The specification, at page 19, shows that the inclusion of less than 30 weight percent water produced an unexpected result of preventing the base metals from also dissolving in the electrolytic solution.
In response, the cited portion of the specification at page 19 asserts that the inclusion of less than 30 weight percent water can keep the electrolytic solution from reacting with base metals within the noble-metal-containing material.  However, Applicant has not yet shown such advantage through objective evidence nor that the claimed up limit of water content is critical to achieving asserted result.  See MPEP § 716.02.  
With respect to new claims 77-79 and 82-84, the discussion during the interview is acknowledged, where the examiner suggested that the claim limitation relating to the supplemental noble metal oxidant may be useful in overcoming the rejection grounds.  
However, upon further reflection, the concentration of nitrotoluene in examples I and II of Dillenberg is at 2 vol%.  Nitrotoluene possessed a lower density than the density of the methane sulfonic acid, and thus the wt% of nitrotoluene is expected to be even lower than the vol%.  Thus, at least claims 77 and 82 are anticipated by Dillenberg.  Claims 78 and 83 are rendered obvious over the disclosure of Dillenberg.  However, claims 79 and 84 reciting that the supplemental noble metal oxidant, if present, is included at less than 0.1 wt% of the electrolytic solution is sufficient to distinguish from the disclosure of Dillenberg.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-16, 18, 31, 70-77, 80-82, and 85-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillenberg (US 3,788,958).
Dillenberg teaches (see abstract, col. 1, line 63 to col. 2, line 67) a system for the recovery of gold from a gold-containing material, wherein the system included a noble-metal containing material arranged as an anode in an electrolytic solution containing alkyl sulfonic (see paragraph spanning cols. 3 and 4), such as methane sulfonic acid, wherein the system was configured such that, upon application of an 8 V potential to the anode, an electric current was transported through the gold-containing material which caused the gold to be removed from the gold-containing material. 
Dillenberg teaches (see paragraph spanning cols. 1 and 2) the electrolyte being “an aqueous bath containing as a main component over 80% sulfuric and/or sulfonic acid”. Thus, the electrolyte is aqueous, and contains water at no more than 20%.
Although Dillenberg fails to expressly teach the presence of an electrode, all electrolytic cells inherently have at least two electrodes, an anode and a cathode, across which the potential difference was applied. Thus, one of ordinary skill in the art at the time of filing would have understood that the system of Dillenberg inherently possessed a counter electrode, a cathode, connected to a ground potential to permit proper functioning of the electrolytic system. 
Regarding claim 2, as above, Dillenberg teach using a sulfonic acid.

Regarding claims 6-8, in the paragraph spanning cols. 3 and 4, Dillenberg teaches using any of methane sulfonic acid (R=1 carbon atom alkyl group), ethane sulfonic acid (R=2 carbon atom alkyl group), phenol sulfonic acid (R=6 carbon atom aryl group), or benzene sulfonic acid (R=6 carbon atom aryl group).
Regarding claim 10, as described in the specification on pages 22 and 23, the formation of the oxidizing agent at or near the gold-containing material was achieved by conducting an electric current through a solution containing methane sulfonic acid. Since Dillenberg teaches doing so, based upon the evidence of record, the system of Dillenberg inherently produced at least hydrogen peroxide and/or peroxymonosulfuric acid and/or peroxydisulfuric acid according to reactions (1), (3), (4) and (5) as set forth in the specification. Thus, one of ordinary skill in the art would have expected the electrolyte of Dillenberg to have contained at least some peroxymonosulfuric acid as claimed. Dillenberg teaches precisely the same structure and steps as that presently claimed and Applicant’s specification supports 
Regarding claims 11-14, as described in the specification on pages 22 and 23, the formation of the oxidizing agent at or near the gold-containing material was achieved by conducting an electric current through a solution containing methane sulfonic acid. Since Dillenberg teaches doing so, based upon the evidence of record, the system of Dillenberg inherently produced at least hydrogen peroxide and/or peroxymonosulfuric acid and/or peroxydisulfuric acid according to reactions (1), (3), (4) and (5) as set forth in the specification.
Regarding claim 15, Dillenberg teach application of the electric current to a gold-bearing material in a sulfonic acid solution. Thus, the system of Dillenberg inherently teaches that at least a portion of the gold is chemically reduced from the gold-bearing material. 
Regarding claim 16, the gold-containing material, upon being chemically reduced, would have flowed towards the cathode.
Regarding claim 18, the gold-containing material, upon being chemically reduced, would have been capable of being recovered as a sulfonic acid salt.
Regarding claim 31, as above, Dillenberg teaches a method comprising imposing an electric current between an inherently present electrode and gold of a gold-bearing material positioned within an electrolyte solution comprising sulfonic acid such that the gold is removed from the gold-bearing material.
Regarding claim 70, as above, Dillenberg teach using a sulfonic acid.
Regarding claim 71, as described in the specification on pages 22 and 23, the formation of the oxidizing agent at or near the gold-containing material was achieved by conducting an electric current through a solution containing methane sulfonic acid. Since Dillenberg teaches doing so, based upon the evidence of record, the system of Dillenberg inherently produced at least hydrogen peroxide and/or 
Regarding claims 72-74, in the paragraph spanning cols. 3 and 4, Dillenberg teaches using any of methane sulfonic acid (R=1 carbon atom alkyl group), ethane sulfonic acid (R=2 carbon atom alkyl group), phenol sulfonic acid (R=6 carbon atom aryl group), or benzene sulfonic acid (R=6 carbon atom aryl group).
Regarding claim 75, as described in the specification on pages 22 and 23, the formation of the oxidizing agent at or near the gold-containing material was achieved by conducting an electric current through a solution containing methane sulfonic acid. Since Dillenberg teaches doing so, based upon the evidence of record, the system of Dillenberg inherently produced at least hydrogen peroxide and/or peroxymonosulfuric acid and/or peroxydisulfuric acid according to reactions (1), (3), (4) and (5) as set forth in the specification. Thus, one of ordinary skill in the art would have expected the electrolyte of Dillenberg to have contained at least some peroxymonosulfuric acid as claimed. Dillenberg teaches precisely the same structure and steps as that presently claimed and Applicant’s specification supports the conclusion that the electrolyte solution of Dillenberg contained at least some peroxymonosulfuric acid.
Regarding claim 76, as described in the specification on pages 22 and 23, the formation of the oxidizing agent at or near the gold-containing material was achieved by conducting an electric current through a solution containing methane sulfonic acid. Since Dillenberg teaches doing so, based upon the 
Regarding claims 77 and 82, examples I and II of Dillenberg contained 20 cc/liter of mononitrobenzene/nitrotoluene, which is 2 vol%.  Both mononitrobenzene and nitrotoluene have a lower density than the concentrated acid, and thus would have had a weight percentage that was lower than the volume percent (i.e. less than 2 wt%) which is within the claimed range.
Regarding claims 80, 81, 85 and 86, Dillenberg teaches (see paragraph spanning cols. 3 and 4) using an acid concentration being from 75-95 wt%, with preferred proportions being 85-93 wt%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 78 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberg (US 3,788,958).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided structure for separating the gold from the solution of Dillenberg to permit recovery of the gold in metallic form.
Regarding claims 78 and 83, Examples I and II of Dillenberg contained 20 cc/liter of mononitrobenzene/nitrotoluene (functioning as a supplemental noble metal oxidant), which is 2 vol%.  Both mononitrobenzene and nitrotoluene have a lower density than the concentrated acid, and thus would have had a weight percentage that was lower than the volume percent (i.e. less than 2 wt%), .  
Allowable Subject Matter
Claims 79 and 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dillenberg suggests using at least 0.5 vol% of the additive (which as noted above functions as a supplemental noble metal oxidant), and thus does not teach or suggest using a solution which is free of a supplemental noble metal oxidant or which contains less than 0.1 wt% of a supplemental noble metal oxidant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796